IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-94,278-01


                    EX PARTE JOHNNIE EDISON CARTER, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 15-22215-A IN THE CRIMINAL DISTRICT COURT
                           FROM JEFFERSON COUNTY


       Per curiam. SLAUGHTER , J., filed a concurring opinion.

                                           OPINION

       Applicant originally pleaded guilty to aggravated assault and was placed on deferred

adjudication community supervision for a period of ten years. Later, he was adjudicated guilty and

sentenced to twenty years’ imprisonment. The Ninth Court of Appeals affirmed his conviction.

Carter v. State, No. 09-20-00175-CR (Tex. App.—Beaumont June 8, 2022) (not designated for

publication). Applicant filed this application for a writ of habeas corpus in the county of conviction,

and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that appellate counsel failed to timely inform Applicant that his

conviction had been affirmed and advise him of his right to file a pro se petition for discretionary

review. Based on the record, the trial court has determined that appellate counsel’s performance was
                                                                                                  2

deficient and that Applicant would have timely filed a petition for discretionary review but for

counsel’s deficient performance.

       Relief is granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow,

180 S.W.3d 135 (Tex. Crim. App. 2005).          Applicant may file an out-of-time petition for

discretionary review of the judgment of the Ninth Court of Appeals in cause number 09-20-00175-

CR. Should Applicant decide to file a petition for discretionary review, he must file it with this

Court within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: November 16, 2022
Do not publish